WARD, Circuit Judge
(dissenting). The serious results of this accident are likely to mislead the judgment. Assuming that the libelant was a servant of the shipowners because, although employed and paid by Marra, the officers of the ship were in control of the operation (Atlantic Transport Co. v. Coneys, 82 Fed. 177, 28 C. C. A. 388), what is the negligence of the owners? The libelant was a sailor, familiar with ships and all dangers connected with them. If he had been hurt by the hatch cover breaking or falling out of place, or if he did not know that part of the hatches were off, and there was not light enough to see it, the shipowners would be responsible. But he was employed to wash out the dirt from a dirty ’tweendecks. Water alone, and more so if mixed with dirt, is likely to make the deck slippery. These were dangers involved in the duty he was performing. The only plausible explanation given of the accident is that the water and dirt and flour on the tarpaulin made it slippery. It seems to me a pure accident and risk of the employment. I discover no negligence on the part of the shipowners. Common-law cases are not applicable, because the findings of the jury upon the facts are binding on the appellate court.